DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 7/26/2021 has been considered and entered into the record.  Claims 9 and 14 have been amended to overcome their previous lack of antecedent basis rejections.  Claim 1 has been amended to now require a thermally stable species at levels ranging from 13–49 weight percent of the of a thermally stable electrospun material.  The previous prior art rejection fails to provide for this limitation.  Accordingly, the rejection based upon the combined teachings of Chu and Smith are withdrawn.  Claims 1–3, 5–9, and 12–19 remain pending with claims 16–19 withdrawn from consideration.  Claims 1–3, 5–9, and 12–15 are examined below.
The declaration under 37 CFR 1.132 filed 7/26/2021 has been considered, but is moot in light of the amendment of claim 1 and the withdrawal of the Chu and Smith rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1–3, 5–9, and 12–15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Claim 1, from which all other examined claims depend, now recites “the at least one thermally unstable species is dimensionally stable when expose to temperatures of about 50oC.”  The new limitation constitutes new matter as the Specification fails to provide adequate support.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–3, 5–7, 9, and 12–15 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2003/0228350 A1) in view of Kharazi (US 2008/0095748 A1).
Chu discloses a method of making composite biodegradable and/or bioabsorbable polymer fibrous articles formed by dissolving the polymers in solvent and electrospinning different biodegradable and bioabsorbable fibers.  Chu abstract, ¶ 117.  The biodegradable and/or bioabsorbable polymer fibers preferably contain the monomer poly (para-dioxanone) [major fiber component and thermally unstable species].  Id. ¶¶ 21, 73–78.  Poly (para-dioxanone) is a polyether ester.  See Spec. ¶ 10.  Bioabsorable  ¶¶ 22, 73–78.  The different electrospun fibers are formed on a substrate and blended to form a three-dimensional fiber mesh.  See id. Figs. 1 and 4–7.   
Chu teaches that the biodegradable and/or bioabsorable fibrous composite article may comprise a blend of different types of polymer fibers, but fails to teach specific polymer weight percentages for the fibrous article.  Chu abstract, ¶ 117.  
Kharazi teaches the formation of an electrospun fibrous, bioabsorbable cellular scaffold using polymers such as poly(L-lactide) and polydioxanone.  Kharazi abstract, ¶¶ 112, 125, 138.  The choice of the polymers used, and their quantities, “depend upon the particular application and include consideration of such factors as desired tensile strength, elasticity, elongation, modulus, toughness, viscosity of the liquid polymer, whether biodegradable or permanent structures are intended, and the like to provide desired characteristics.”  Id. ¶ 124.  Accordingly, Kharazi demonstrates that the relative amounts of the two polymers used in Chu – poly (para-dioxanone) and poly (glycolide-co-lactide) – is a result effective variable affecting the physical properties of the formed bioabsorbable fibrous materials.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed weight percentages of the thermally stable and unstable species, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chu and Smith as applied to claim 7 above, and further in view of Chun (US 2011/0143429 A1).  Chu and Smith fail to teach a copolymer composition of glycolide and lactide having a monomer ratio of glycolide from 80 to 95 and lactide from 20 to 5.  
Chun teaches tissue engineered blood vessels prepared from scaffolds, wherein the scaffolds may comprise poly(lactide-co-glycolide) (PLA/PGA) copolymers (95/5, 85/15, 10/90 mole-mole %).  Chun abstract, ¶ 52.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the 85/15 PLA/PGA copolymer of Chu with the 10/90 PLA/PGA copolymer of Chun as Chun teaches the functional equivalency of the two PLA/PGA copolymer ratios in forming bioengineered scaffolds.  Simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1–3, 5–9, and 12–15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786